Order entered February 25, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00057-CV

    NOVO POINT, LLC, QUANTEC, LLC, RPV, LTD., AND JEFFREY
                      BARON, Appellants

                                        V.

                       ELISSA KATZ, ET AL., Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01898-D

                                     ORDER

      Before the Court is court reporter Coral L. Wahlen’s request for an extension

of time to file the reporter’s record. We note the clerk’s record has not been filed

because appellants have not paid for it.       On February 5, 2021, we directed

appellants to file, within ten days, written verification they had paid or made

arrangements to pay for the record. Although we cautioned them that failure to

comply could result in dismissal of the appeal, they have not yet complied. See

TEX. R. APP. P. 37.3(b).
      Because the appeal cannot proceed without the clerk’s record, we ORDER

appellants to file the requested written verification of payment or payment

arrangements no later than March 8, 2021. We caution appellants that failure to

comply will result in dismissal of the appeal without further notice. See id.

      We SUSPEND the deadline for filing the reporter’s record and DENY as

premature Ms. Wahlen’s extension request. The Court will set a new deadline

after the clerk’s record is filed and the Court has determined its jurisdiction.



                                               /s/    CRAIG SMITH
                                                      JUSTICE